Citation Nr: 9901261	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  93-15 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for an 
eye disorder has been received.

2.  Entitlement to an evaluation in excess of the currently 
assigned 50 percent for service-connected neurodermatitis 
disseminata.

3.  Entitlement to an evaluation in excess of the currently 
assigned 30 percent for service-connected lymphedema of the 
right ankle with post-operative residuals of fasciotomy.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from January 1958 to January 
1963; he was discharged by reason of physical disability.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Nashville, Tennessee, Department 
of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the veterans eye claim has been 
certified as two issues, one involving materiality and one 
based on a claim of secondary service connection.  The United 
States Court of Veterans Appeals (Court), has held that 
[n]otwithstanding the nomenclature and varied etiology 
attributed to his disability, [the veterans] lung 
condition, by any name, remains the same; it is 
inextricably intertwined with his previous claim for 
entitlement to service connection for a lung disorder.  
Ashford v. Brown, 10 Vet. App. 120, 123 (quoting Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991)); (citing McGraw v. 
Brown, 7 Vet. App. 138, 142 (1994); cf. Ephraim v. Brown, 82 
F.3d 399, 402 (Fed.Cir. 1996) (holding a claim based on the 
diagnosis of a new mental disorder ... states a new claim, 
for the purpose of the jurisdictional requirement, when the 
new disorder had not been diagnosed and considered at the 
time of the prior notice of disagreement).  In this case, 
the veteran generally claims he has an eye disorder that is 
attributable to varied etiologies, to include exposure to jet 
fuel and the use of steroids for his service-connected skin 
disorder.  Such facts are similar to those in Ashford.  Thus, 
as the record reflects prior final decisions denying service 
connection for an eye disorder, the issue is properly one of 
whether there is new and material evidence.  

To the extent that the RO has treated the secondary service 
connection theory of entitlement as a separate claim on the 
merits, the Board notes that it is nonetheless required to 
consider the issue of finality herein, being without 
jurisdiction to address the issue on the merits absent new 
and material evidence.  38 U.S.C.A. §§ 7104(b), 5108; see 
Barnett v. Brown, 8 Vet. App. 1 (1995).  The Court has 
indicated that when the Board addresses a question not 
considered by the RO, it must consider whether the veteran 
had notice of that issue and whether he would be prejudiced 
by lack of such notice.  Id. at 4; Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  In the instant case, the 
Board concludes that the veteran would not be prejudiced by 
such an action in that its consideration of the new and 
material evidence question involves the same matter and bases 
as the ROs determination on the merits.  The veteran has 
submitted and identified evidence, testified at a personal 
hearing, and been afforded a VA examination pertinent to his 
claim and has presented argument on both the direct and 
secondary bases of entitlement that will be discussed in the 
context of materiality herein.  Id.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the rating assigned to his skin 
disorder does not accurately reflect the severity of 
symptomatology he experiences.  He argues that he is limited 
in his daily activities and unable to maintain employment due 
to the severity of his disability.  Further, the veteran 
contends that he was exposed to jet fuel during the military, 
resulting in an eye disorder, or, in the alternative, that 
the use of steroid medication for his skin disorder caused or 
contributed to existing eye problems, thus warranting service 
connection.  He now argues that he has submitted new and 
material evidence sufficient to warrant reopening his claim.


The issues of entitlement to an extra-schedular evaluation 
for service-connected neurodermatitis disseminata, 
entitlement to an increased evaluation for service-connected 
lymphedema of the right ankle with post-operative residuals 
of fasciotomy, and entitlement to TDIU benefits will be 
discussed in the remand portion of this decision.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
four-volume claims file.  Based on its review of the relevant 
evidence in this matter, and for the following reasons and 
bases, it is the decision of the Board that the preponderance 
of the evidence is also against entitlement to a schedular 
evaluation in excess of the currently assigned 50 percent for 
service-connected neurodermatitis disseminata.  It is further 
the Boards decision that no new and material evidence 
sufficient to warrant reopening a claim of entitlement to 
service connection for an eye disorder has been received.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  In a rating decision dated in July 1984, the RO found 
that no new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for an 
eye disorder had been received, notifying the veteran of that 
decision by letter also dated in July 1984.  The veteran did 
not appeal and that determination became final.


3.  The evidence received since the July 1984 RO decision 
that denied reopening the veterans claim of entitlement to 
service connection for an eye disorder is cumulative and 
repetitive; not competent; not material to the question of 
whether an existing eye disorder is related to service or 
service-connected disability; and/or is not so significant 
that is must be considered in order to fairly decide the 
veterans claim.

4.  Service-connected neurodermatitis disseminata is 
predominantly manifested by physical symptoms of itching, 
redness and skin lesions, which are currently assigned the 
maximum schedular evaluation.


CONCLUSIONS OF LAW

1.  The July 1984 RO rating decision, which found that no new 
and material evidence sufficient to warrant reopening a claim 
of entitlement to service connection for an eye disorder had 
been received, is final.  38 U.S.C. § 4005(c) (1982) 
[38 U.S.C.A. § 7105(c) (West 1991)]; 38 C.F.R. § 19.192 
(1984) [38 C.F.R. § 20.1103 (1998)].

2.  No new and material evidence has been received to warrant 
reopening the veterans claim of entitlement to service 
connection for an eye disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

3.  Service-connected neurodermatitis disseminata is assigned 
the maximum schedular evaluation available.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The report of enlistment examination, dated in January 1958, 
indicates that the veterans eyes were normal to external 
examination and that his visual acuity was 20/20 bilaterally.  
No eye defects were noted.  Several days later, further eye 
examination showed visual acuity of 20/30 in the left eye, 
correctable to 20/20 with pinhole; such was not considered 
disabling.  At the time of Naval Preparatory School 
evaluation in June 1958, the veterans uncorrected visual 
acuity was 20/20 bilaterally.  

A service medical record entry dated in September 1960 
includes notation of defective vision: 20/100 bilaterally, 
correctable to 20/20 bilaterally.  Service records dated in 
November 1960 include notation of a worsening neck rash, with 
weeping and oozing from skin cracks, as well as a rash on the 
arms.  The impression was atopic eczema of the face and neck.  
The veteran was followed in dermatology throughout the 
remainder of service.  Records dated in April 1961 and 
thereafter show a diagnosis of neurodermatitis.

Service records dated in September 1961 reflect treatment for 
a sty on the left eyelid.  An extension of enlistment 
examination dated in January 1962 shows that the veterans 
visual acuity was 20/70 in the right eye and 20/30 in the 
left eye, correctable to 20/20 bilaterally.  A record dated 
in February 1962 indicates that the veteran had a myriad of 
complaints of highly symbolic nature.  The veteran was 
referred for psychiatric evaluation.  Psychiatric evaluation 
conducted in March 1962 resulted in the impression that there 
was no evidence of psychiatric disease.  The examining 
physician noted that the veteran seemed to be a chronic 
mal-content, dissatisfied with all aspects of his duty 
assignment and his job, has many complaints about the service 
and his shipmates.  He is apparently a rather isolated 
individual, has very few friends, and antagonizes individuals 
by obsessively sticking to the rules of the service, both on 
duty and in the barracks.  He strikes me as being 
manipulative at present, with no real desire to remain in the 
service, and I would feel that many of his increased 
complaints are an effort to effect a transfer.  A treatment 
entry dated in March 1962 indicates that the veterans right 
eye was to be checked.  

A service record dated in May 1962 includes notations of the 
veterans visual acuity: 20/70 in the right eye and 20/200 in 
the left eye.  The veteran appeared for Medical Board Survey 
based on asthma and neurodermatitis disseminata and transfer 
was effected.  The transcripts of hearings conducted in 
connection with such evaluation are of record.  In September 
1962, the veteran related physical problems to include a skin 
disorder, defective vision, digestive problems and asthma.  
Records dated in September 1962 reflect the veterans 
complaints of progressive reduction in visual acuity.  
External eye examination was normal.  He had 20/80 visual 
acuity bilaterally.  Mental status examination conducted in 
October 1962 revealed no evidence of a psychosis or evidence 
sufficient to warrant a psychiatric diagnosis.  After 
examinations, the veteran again testified in November 1962.  
He gave no history of injury or incident causing his visual 
changes.  In December 1962 the veteran was determined unfit 
for continued service due to asthma; his neurodermatitis was 
determined not to be severe enough to render him unfit for 
continued service.

In December 1970, the RO received the veterans claim of 
entitlement to VA compensation benefits based on complaints 
to include neurodermatitis disseminata.  In February 1971, 
the veteran reported for a VA examination, complaining of a 
rash.  Examination revealed areas of hyperpigmented and 
lichenoid lesions on the scalp, the posterior aspect of the 
neck, popliteal areas, both legs and the medial aspect of the 
left ankle and foot.  At that time the veterans eyes were 
noted to be externally normal.  His visual acuity was 20/70 
bilaterally, correctable to 20/20 bilaterally.  In a rating 
decision dated in February 1971, the RO established service 
connection for chronic neurodermatitis disseminata, and 
assigned a 30 percent evaluation, effective December 15, 
1970.

From June to July 1973, the veteran was hospitalized for 
neurodermatitis.  He gave a history of being indirectly 
sprayed with jet aviation fuel during Naval service, followed 
by the onset of pruritus and a rash on his face, neck, 
elbows, arms and groin.  The veteran reported that although 
his lesions didnt itch, he felt compelled to scratch.  
Physical examination included notation that the veterans 
pupils were equal and reactive; his discs were sharp; and the 
fundi were benign without hemorrhages or exudates.  During 
hospitalization the veteran was treated with creams and his 
lesions improved rapidly.

In September 1973 the veteran disagreed with the ROs denial 
of an increased evaluation for his neurodermatitis.  In a 
final decision dated in November 1973, the Board denied an 
evaluation in excess of 30 percent for neurodermatitis.

From November to December 1973 the veteran was hospitalized 
for neurodermatitis.  He reported being unemployed at that 
time.  The examining physician noted that the veteran had a 
tendency to inspect his skin very closely many times a day 
and to squeeze any papule that appeared; in later 
correspondence the veteran denied this.  During 
hospitalization in 1973, the veterans skin problems were 
treated with ointment.  The examining physician noted that 
the veteran had a tendency to dictate his own treatment; the 
veteran suggested that he be discharged when the skin lesions 
had somewhat cleared.  It was noted that the veterans 
neurodermatitis worsened with the anxiety of soon leaving the 
hospital and the physician commented that the veteran was 
expected to return with worsened dermatitis. 

In a statement received in June 1974, the veteran related 
incidents of his treatment by the VA from October to December 
1973, including having been mistakenly taken to the eye 
clinic.  He reported that he pointed out that there was 
nothing wrong with my eyes.  Later in June 1974 the 
veteran indicated that he wore eyeglasses to correct a visual 
defect caused by the same aircraft fuel line explosion in 
1960 at NATC, Patuxent River, Maryland, while I was working 
on an aircraft and was accidentally washed-down with aircraft 
jet fuel which triggered the neuro-dermatitis condition and 
it also affected my eyesight.  

The veteran reported for a VA examination in October 1974.  
He complained of continued problems with neurodermatitis as 
well as a change in vision, increased light sensitivity and 
seeing double.  He reported that such was the result of 
contact with airplane jet fuel.  Mental status examination 
was negative for psychiatric illness.  The examiner noted 
that the veteran was unable to gain full-time employment.  
Eye examination was not conducted.

In a rating decision dated in December 1974, the RO increased 
the evaluation assigned to neurodermatitis disseminata from 
30 percent to 50 percent, effective January 1, 1974.  That 
evaluation has remained in effect to date.  In that rating 
decision the RO denied service connected for refractive 
error, as a constitutional or developmental abnormality.  In 
January 1975 the veteran advised the RO that his award of 50 
percent for a skin disorder should be granted retroactive to 
the date of his original claim, in or around December 1970.  
The veteran also disagreed with the ROs denial of service 
connection for an eye disorder, stating that during service 
he was sprayed with jet fuel that got into his eyes.  

In February 1975, the veteran testified at a personal 
hearing.  At that time his representative withdrew the 
veterans notice of disagreement with respect to the issue of 
the effective date of the assigned 50 percent evaluation for 
neurodermatitis.  February 1975 Transcript at 1.

In a letter dated in February 1975, C.T., O.D., reported that 
he last examined the veteran in August 1974.  Dr. C.T. 
indicated that the veteran was myopic and had three diopters 
of right hyperphoria, which be the result of an old 
injury.

In a rating decision dated in February 1975, the RO 
established service connection for lymphedema of the right 
ankle associated with post-operative fasciotomy residuals and 
assigned a 10 percent evaluation, effective August 28, 1974.

In a final decision dated in May 1975, the Board denied 
service connection for defective vision setting out that 
there was no evidence of superimposed injury or disease in 
addition to refractive error.

In an Employee Probationary Period report dated in December 
1974, the veteran was noted to scratch himself all the time.  
On a report dated in January 1975, U.S. Postal Service 
personnel indicated that the veteran did not possess the 
ability or skill to attain the productivity level required by 
the Postal Service as a distribution clerk.  On a report 
dated in December 1975 the veteran was noted to be 
unsatisfactory on the job due to being slow in learning, 
unproductive, uninterested, making high errors, being 
unwilling to learn, and showing no improvement after 
criticism. 

In February 1976 the veteran gave testimony at a Board 
hearing.  At that time he submitted material from the Merck 
Manual pertaining to the definition of errors of refraction, 
iritis, iridocyclitis, choroiditis, chorioretinitis, myopia, 
hyperopia, floaters, photophobia, allergic conjunctivitis and 
other allergic eye disease.  He indicated that eye diseases 
could be caused by the use of certain antibiotics.  
Transcript at 6.  The veteran related having problems with 
his eyes after getting fuel in them in service.  He reported 
not initially seeking treatment until two weeks later when he 
was having blurred vision and seeing spots.  

In a final decision dated in July 1976, the Board denied 
increased evaluations for the veterans neurodermatitis and 
right lower extremity disability.  The Board also denied an 
earlier effective date for the grant of service connection 
for the right leg prior to August 28, 1974.  In a subsequent 
reconsideration decision dated in December 1976, that 
determination was reversed and an effective date of 
January 1, 1974, was assigned for service connection and a 10 
percent evaluation for lymphadenitis of the right leg.

In a decision dated in August 1977, the Board found that no 
new and material evidence had been received to warrant 
reopening a claim of entitlement to service connection for an 
eye disorder.  The Board stated that there was no evidence of 
any acquired eye disorder, only developmental abnormalities 
for which service connection could not be granted.

In January 1979 the veteran presented for a VA examination.  
A special neurology examination was conducted.  The VA 
examiner stated that the veteran exhibited no definite 
muscular weakness that could be attributed either to long 
term steroid medication or to dermatomyositis and that there 
appeared to be no neurologic abnormality at that time.  
Examination of the skin revealed generalized lichenitis on 
his body.  There was lichenification on his neck, hands, 
buttocks and arms, and areas of excoriation over his body.  
Photographs taken at that time are associated with the claims 
file.  The examiner noted that the veteran was no longer 
working as an electrician and that in connection with that 
employment he was exposed to solvents, solder, tape and 
epoxy.  The veteran reported injuring his eyes in April 1960, 
and requiring glasses after that time. Optical examination 
was requested to rule out cataracts from atopic dermatitis 
and systemic steroid therapy.  The impression after 
evaluation by the eye clinic was myopia with visual system 
intact. 

The veteran was hospitalized from April to May 1979 at the VA 
during which time he underwent dermatologic, endocrinology 
and surgical consultations.  Physical examination revealed 
slight anisocoria, left great than right.  The sclerae were 
nonicteric.  There was diffuse lichenification on the face, 
chest, arms, legs, buttocks, and hands.  Lymph node biopsy 
showed dermatopic lymphadenopathy, common in chronic 
dermatitis.  Skin biopsy showed psoriasiform lesion with 
papillomatosis and a thinning of the suprapapillary 
epidermis.  Treatment with ointments and medications achieved 
almost complete healing of the chest and arms.  The veterans 
history of recent weight loss and general downhill course 
were stated to be secondary to his exfoliative dermatitis 
with a very high metabolic rate.  

In October 1979 the veteran presented testimony at a Board 
hearing relevant to the severity of his service-connected 
disabilities.  He related having experienced weight loss and 
a loss of skin due to his skin disorder.  He reported using 
medications to include Kenalog cream, Benadryl, Vistaril, 
Prednisone tablets and Atarax tablets as well as other 
medications.  October 1979 Transcript at 7-8; 15-16.  He also 
reported undergoing treatment with liquid nitrogen.  October 
1979 Transcript at 11.  He indicated that his skin problems 
interfered with his employment because he had contact with 
other individuals and his skin problems were evident.  
October 1979 Transcript at 24-25.  The veteran related that 
the Physicians Desk Reference set out that Prednisone could 
result in eye disorders such as allergic conjunctivitis.  
October 1979 Transcript at 28-29.

In a decision dated in April 1980, the Board, in part, denied 
an evaluation in excess of 50 percent for neurodermatitis and 
also denied an evaluation in excess of 10 percent for right 
ankle lymphedema.  

From June to July 1982 the veteran was hospitalized at the VA 
for his exfoliative dermatitis.  He related a flare-up of his 
skin problems through emotional stress.  He was noted to be 
basically compliant, but to sometimes alter his drug regimen 
based on his presumptions about his general health.  During 
hospitalization he manifested gradual but steady improvement.  
He was discharged in a much improved condition.  Medications 
noted were Erythromycin, Kenalog ointment .1% twice daily; 
Polysorb Hydrate four times a day; and Cortisporin ointment 
twice daily.  Discharge medications included Lidex ointment 
twice daily; Polysorb Hydrate, Hydrocortisone cream 1% twice 
daily; and Benadryl capsules, 50 milligrams, twice daily.  
Outpatient records dated in July 1982 include notation that 
the veterans eyes were yellow; he was diagnosed with 
hepatitis noted to be resolving in August 1982.  A record 
dated in September 1982 includes a history of exposure to jet 
fuel in service.  The veteran complained of blurred vision.  
The report of an eye examination in November 1982 includes 
notation of no definite defect but a positive family history 
of glaucoma.  There was notation of a functional diplopia of 
two-years duration and right hypertropia.

In a decision dated in February 1984, the Board denied an 
increased evaluation for service-connected neurodermatitis.  

In a letter dated in April 1984, R.E., M.D., indicated that 
per examination of April 22, 1983 the veterans vision was 
20/20 bilaterally with correction for mild nearsightedness.  
Eye muscle examination was stated to show that the right eye 
was higher than the left by three diopters.  Dr. R.E. stated 
that [r]egarding the jet-fuel accident and its effect on 
your eyes, I cannot state at this late date whether or not 
this history is consistent with the incident causing the eye 
muscle problem.  This would require careful review of  
records of previous eye examinations before and after the 
accident.

In May 1984, the veterans presented for VA examination.  He 
complained of eye problems and described a paralyzed eye 
muscle.  He also complained of swelling and pain in his right 
leg.  Examination revealed no evidence of lymphedema or 
swelling secondary to dermatitis.  No eye evaluation was 
accomplished.  

In June 1984 the veteran requested that his claim based on 
eye disability be reopened.  In a decision dated in July 
1984, the RO denied reopening the veterans claim of 
entitlement to service connection for an eye disorder, 
notifying him of that determination in a letter dated also in 
July 1984.

From October to November 1984 the veteran was hospitalized 
with diagnoses of atopic dermatitis with exfoliative 
dermatitis and generalized lymphadenopathy probably 
dermatopathic.  He admitted to a 20-pound weight loss in the 
three weeks prior to admission and reported swollen lymph 
nodes in the neck, axilla and groin.  He showed slow 
improvement during hospitalization.  Discharge medications 
included pyribenzamine, 50 milligrams, three times a day; 
Lasix, 40 milligrams twice a day; cetaphil lotion; Polysorb 
hydrate; Vaseline; Westcort ointment and Nizoral, 200 
milligrams.  

In a rating decision dated in October 1984 the RO denied an 
increased evaluation for the service-connected right lower 
extremity disorder.  

From March to April 1985 the veteran was hospitalized for 
right lower extremity cellulitis and abscess.  The abscess 
was drained and the veteran as treated with antibiotics and 
physical therapy.  Private records reflect that the veteran 
was treated for left leg cellulitis in May 1985.  

In a rating decision dated in May 1985, the RO denied an 
increased evaluation for the veterans right lower extremity 
disability.

VA outpatient records dated from May to November 1985 reflect 
that the veteran had continued problems with right leg 
swelling and with skin problems.  He complained that his skin 
problems interfered with his work attendance.  

In November 1985, the veteran requested re-evaluation of his 
right lower extremity disorder.  In a final decision dated in 
October 1986, the Board denied an evaluation in excess of 
10 percent for right ankle lymphedema.  

In a letter received by the Board on December 28, 1987, the 
veteran specifically stated that his right lower extremity 
should be evaluated as 30 percent disabling.

In August 1988 the veteran presented for a VA examination.  
Physical examination revealed several well-healed scars on 
the right lower leg.  There was lymphedema of the entire 
right lower extremity.  There was also a palpable fascia 
defect beneath the length of the right lower extremity scar.

In a rating decision dated in September 1988, the RO 
increased the evaluation assigned to the veterans right 
ankle lymphedema from 10 percent to 30 percent, effective 
December 29, 1987.  In correspondence dated in October 1988, 
the veteran disagreed with the assigned 30 percent evaluation 
and with the assigned effective date.  The RO issued a 
statement of the case on that issue on October 31, 1988.  The 
RO received the veterans VA Form 1-9 on November 1, 1989 and 
informed the veteran that his appeal was not timely.  

In December 1992, the veteran argued that his service-
connected skin condition had now been linked to his eye 
problems and that he was unable to maintain employment due to 
missing work by reason of hospital and doctor appointments.

The claims file contains records dated from November 1991 to 
September 1992, received in January 1993.  Records show 
treatment for physical complaints, to include eye problems.  
A January 1992 entry reflects follow-up as a glaucoma suspect 
and for bilateral cataracts.  The impression was glaucoma 
suspect and refractive error.  

In March 1993 the veteran presented for a VA eye examination.  
The VA examiner noted that the veteran was being followed as 
a glaucoma suspect and that he had right hypertropia 
requiring prism spectacle correction.  Physical examination 
revealed visual acuity correctable to 20/25 in the right eye 
and 20/25-3 in the left eye.  The examiner referenced visual 
field examination in December 1991 that was normal in the 
right eye but revealed some decreased foveal sensitivity in 
the left eye.  Motility examination revealed approximately a 
four prism diopter right hypertropia.  The diagnoses were 
glaucoma suspect and right hypertropia.  Skin examination was 
also conducted in March 1993.  That examiner was requested to 
provide an opinion as to whether the veterans eye problems 
resulted from his service-connected skin disorder or 
medication prescribed therefore.  The veterans skin 
complaints at that time were of chronic itching and 
occasional flare-ups in his skin problems.  He stated that he 
was unable to tolerate employment conditions, particularly 
those that exposed him to various chemicals and sprays.  
Objective examination revealed diffuse hyperpigmentation on 
the front and side of his face and about the neck, the arms 
and the legs.  There were numerous nodules present.  The 
examiner also noted well-healed surgical scars on the 
veterans right leg.  Color photographs of the veterans skin 
were obtained and are associated with the claims file.  Also, 
photographs from earlier examinations are associated with the 
claims file.  The diagnosis was chronic atopic dermatitis.  
The examiner noted that the veteran had had steroid 
injections in addition to the topical use of steroid 
medications.  The examiner commented that it is 
theoretically possible that his glaucoma may have arisen as a 
result of exposure to steroids.  It is not likely to the 
extent of 50% probability as this is a complication of 
chronic steroid use which is known, but is certainly not 
common to the extent of occuring (sic) in half of the 
patients.

In October 1993 the veteran submitted text material relevant 
to the hazards posed by exposure to jet fuel.  Those 
materials indicate that contact may cause mild eye 
irritation, such as stinging, tearing and redness.  Chronic 
exposure, such as repeated or prolonged exposure, was stated 
to possibly result in conjunctivitis.  The veteran also 
presented Board hearing testimony at that time in which he 
reiterated arguments that his exposure to jet fuel or 
hydrocortisone treatments resulted in eye disability.  

Private records dated in April 1994 revealed that the veteran 
was admitted for treatment of uncontrolled diabetes mellitus.  
The veteran complained of new onset blurred vision.  R.M., 
M.D., noted that the veterans ocular history was negative 
for any glaucoma, cataract or diabetic retinopathy.  
Examination revealed corrected visual acuity of 20/50 in the 
right eye and 20/80 in the left eye.  External examination 
was essentially normal.  There was no evidence of iris 
rubeosis.  There were early cortical length opacities present 
in the lens of each eye.  Dilated retinal examination 
revealed no signs of exudates or hemorrhages.  Macular areas 
were normal.  Dr. R.M. stated that the fluctuation in the 
veterans vision was due to episodes of hyperglycemia and 
refractive changes related to sudden swings in his blood 
sugar.  Records dated in 1994 also indicate new diagnosis of 
diabetes at that time.  Records dated in October 1994 show 
right lower extremity edema. Private records received in July 
1997 also include the results of venous examination of the 
lower extremities conducted in October 1994.  Testing 
revealed no evidence of deep venous thrombosis.  There was 
evidence of venous valvular incompetence of the right greater 
saphenous vein at the ankle.  

In June 1995 the Board remanded the veterans case to obtain 
additional records and medical opinions pertinent to his 
disabilities.  Pursuant to that remand, the veteran reported 
for a VA eye examination in August 1996.  He gave a history 
of being splashed in the face with jet fuel.  He denied 
burns, losing consciousness or incurring severe head trauma.  
He denied hypertension but gave a two-year history of being a 
diabetic.  His visual acuity was 20/20 in the right eye and 
20/30 in the left eye.  He was wearing a mild myopic 
prescription.  Motility examination revealed a small 
intermittent right hypertropia in primary position, which 
increased, in left gaze and on right head tilt.  Visual 
fields were full to confrontation.  Pupillary examination was 
normal.  Direct fundus examination showed normal nerve 
vessels and maculae of both eyes.  The diagnoses were right 
superior oblique palsy and myopia; the examiner was unable to 
state whether the former diagnosis was congenital or acquired 
in nature.

Also in August 1996, an examination of the veterans skin was 
conducted, and photographs were taken.  The veteran 
complained of episodic burning and pain interfering with his 
work.  He also complained of chronic itching that distracted 
him from his job and impacted the quality of his life.  
Examination revealed increased pigmentation on the face, neck 
and chest area, without active lesions.  There were 
excoriations, lichen simplex chronicus on the thighs, and 
pigmentary changes, and lichen simplex chronicus excoriations 
on the extremities.  The examiner described the veterans 
skin disorder as chronic severe atopic dermatitis that was 
generalized and worse on the extremities, with 
lichenification and increased pigmentation and nervous 
manifestations of itching, burning and stinging.  The lichen 
simplex chronicus was stated to be secondary to atopic 
dermatitis.  Thereafter the veteran submitted a statement in 
which he identified the time missed from work due to 
treatment for diabetes, his back and other medical 
appointments.  

The claims file contains a report of private physical 
examination conducted in June 1997.  At that time the 
physician, G.H., M.D., noted that the veteran was a diabetic.  
The veteran denied any lower extremity edema at that time.  
He was noted to be working in maintenance and industrial 
services.  Review of the eyes and skin was unremarkable.  The 
examiner noted that no lymphadenopathy was palpated in any 
compartment.  There were multiple hypopigmented lesions noted 
mainly on the extremities.  The pupils were equal, round and 
reactive to light.  Examination of the fundi revealed a 
narrowing of the arterioles without hemorrhage or exudates.  

In June 1998 the veteran presented testimony at a personal 
hearing.  Of record is a partial hearing transcript.  The 
remainder of the hearing tapes was noted to have been blank 
or indecipherable.  The main points shown in the available 
transcript are that the veteran believes he is entitled to an 
earlier effective date for his right lower extremity 
disability and that further evaluation pertinent to his eye 
complaints is warranted, to include by an independent medical 
examiner (IME) if necessary.

II.  Laws and Regulations Pertinent to Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported,

then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Courts case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a) 
(1998); Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Congenital or developmental defects (and refractive errors of 
the eyes) may not be service connected as they are not 
diseases or injuries under the law.  38 C.F.R. § 3.303.  The 
General Counsel of the VA has noted, however, in a precedent 
opinion, that if, during service, superimposed disease or 
injury does occur, service connection may be warranted for 
the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).

III.  New and Material Analysis

In a rating decision dated in July 1984, the RO found that no 
new and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for an eye 
disorder had been received, notifying the veteran of that 
decision by letter also dated in July 1984.  The veteran did 
not appeal and that determination became final.  38 U.S.C. 
§ 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 1991)]; 
38 C.F.R. § 19.192 (1984) [38 C.F.R. § 20.1103 (1998)].  Once 
a denial of a claim of service connection has become final, 
it cannot subsequently be reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108.  New and 
material evidence means 1) evidence not previously submitted; 
2) which bears directly and substantially upon the specific 
matter under consideration; 3) which is neither cumulative 
nor redundant; and 4) which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  For the limited purpose of 
determining whether to reopen a claim, the credibility of the 
evidence is to be presumed; however, this presumption no 
longer applies in the adjudication that follows reopening.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), affd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Evans, at 284.  The Court also held that in order 
to reopen a previously and finally disallowed claim there 
must be new and material evidence submitted since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown at 284.

In this case, the July 1984 RO decision was the last final 
decision, denying reopening the claim of entitlement to 
service connection for an eye disorder because no eye injury 
or acquired disease was shown in service, refractive error 
shown in service was congenital in nature, and there was no 
evidence of superimposed injury or disease resulting in eye 
disability to warrant service connection.  Thus, the Board 
has carefully reviewed the additional evidence received since 
the ROs July 1984 rating decision to determine if such is 
new and material to warrant reopening the claim.  

The Board will first discuss the veterans own additional 
statements in support of his claim for service connection for 
an eye disorder.  The veteran, in statements subsequent to 
July 1984, has merely reiterated previous contentions 
relevant to eye problems caused by exposure to jet fuel or 
steroid medications.  Such recounting is not new.  Godwin v. 
Derwinski, 1 Vet. App. 419, 424 (1991).  Moreover, the 
evidence does not reflect that the veteran possesses the 
requisite amount of medical knowledge, with particular 
experience in the area of ophthalmology and the effects of 
prescription medications or jet fuel, to render his own 
opinions as to medical diagnosis or causation competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Court, in 
Moray v. Brown, 5 Vet. App. 211, 214 (1993), extended the 
principal of Grottveit v. Brown, 5 Vet. App. 91 (1993), to 
hold that if lay assertions of medical causation will not 
suffice initially to establish a plausible, well grounded 
claim, under 38 U.S.C.A. § 5107(a), it necessarily follows 
that such assertions cannot serve as the predicate to reopen 
a claim under 38 U.S.C.A. § 5108.  The veterans assertions 
are therefore insufficient to reopen his claim.

The Board next notes that prior to July 1984, the RO 
considered diagnoses of refractive errors of the eye, such as 
myopia and hyperopia, denying the veterans claim based on 
there being no evidence of injury or disease superimposed on 
refractive error to warrant service connection.  See 
38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990).  
Although there is no question that new evidence, to include 
competent medical evidence reflecting treatment of eye 
complaints, has been received since July 1984, that 
additional evidence is negative for any competent evidence 
that the veteran in fact incurred injury to his eye during 
service, and more importantly, there is no competent opinion 
relating any refractive error, to include myopia or hyperopia 
to any incident of the veterans period of service or to any 
service-connected disability.  In fact, the only new and 
competent evidence discussing the etiology of the veterans 
refractive changes, in and of themselves, are the private 
records dated in April 1994, in which Dr. R.M. opined that 
the veterans recently complained of fluctuation in vision 
was due to episodes of hyperglycemia and refractive changes 
related to sudden swings in his blood sugar.  The Court has 
held that evidence which is unfavorable to the veteran's case 
may not "trigger a reopening" of the claim.  Villalobos v. 
Principi, 3 Vet. App. 450, 452 (1992).  Dr. R.M.s opinion, 
insofar as it is pertinent, is against any etiological 
relationship between refractive error and any in-service 
incident or any service-connected disability.  No other 
additional competent evidence sets forth an opinion that any 
disease or injury related to service or service-connected 
disability was superimposed on refractive error to warrant 
reopening the veterans claim on such basis.

The veteran has submitted additional textual information 
relevant to eye disabilities arising from exposure to certain 
chemicals or medications.  He has submitted new information 
in this regard; however, it is not material to the case at 
hand.  The possible cause and effect relationships discussed 
in texts submitted by the veteran pertain to conjunctivitis, 
iritis, and other eye disorders not shown either during the 
veterans period of service, at any time thereafter, or 
presently.  Absent proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) 
(entitlement to receipt of benefits for service-connected 
disease or injury is limited to cases where such incidents 
have resulted in a current disability); Gilpin v. West, No. 
97-7075 (Fed. Cir. Sept. 11, 1998).  As there are no existing 
diagnoses of the disorders presented in texts, the textual 
definitions and etiological theories are not material and 
will not suffice to reopen his claim.  Cf. Wallin v. West, 
No. 97-1023 (U.S. Vet. App., Oct. 16, 1998).

The Board also notes that additional medical records reflect 
that the veteran was being followed as a glaucoma suspect and 
that cataracts were to be ruled out.  In fact, the RO 
requested an opinion as to the possibility of an etiological 
relationship between glaucoma and the veterans use of 
steroid medication for his skin disorder.  A VA 
dermatological examiner concluded that it is theoretically 
possible that his glaucoma may have arisen as a result of 
exposure to steroids.  It is not likely to the extent of 50% 
probability as this is a complication of chronic steroid use 
which is known, but is certainly not common to the extent of 
occuring in half of the patients.  As indicated, that 
examiner was not an ophthalmologist or other medical 
professional specializing in evaluation of eye disorders.  
Moreover, a review of other records reflects only that the 
veteran was being followed as a glaucoma suspect based on 
family history and other factors.  The record contains no 
clear diagnosis of glaucoma.  In fact, the private records 
dated in April 1994 include notation that the veterans 
ocular history was negative for any glaucoma.  Dr. R.M. did 
not diagnose glaucoma.  Also, no diagnosis of glaucoma is 
shown in subsequent competent records contained in the claims 
files.  Absent a clear diagnosis of existing glaucoma, the VA 
examiners statement that it is theoretically possible that 
steroid use could cause glaucoma is not material and is not 
sufficient to warrant reopening the claim.

The additional competent evidence does contain a diagnosis of 
right superior oblique palsy.  Such is shown in the report of 
VA examination conducted in August 1996.  The VA examiner at 
that time noted the veterans history of having been splashed 
in the face with jet fuel.  The veteran specifically denied 
incurring burns, losing consciousness or incurring severe 
head trauma.  After consideration of the above and examining 
the veterans eyes, the VA examiner was unable to state 
whether the palsy was congenital or acquired in nature.  The 
Court has held that medical evidence must be more than 
speculative.  Bostain v. West, 11 Vet. App. 124 (1998), Obert 
v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); see also Perman v. Brown, 
5 Vet. App. 237, 241 (1993); Sklar v. Brown, 5 Vet. App. 104, 
145-6 (1993) (where a physician is unable to offer a definite 
causal relationship that opinion may not be utilized in 
establishing service connection as such an opinion is non-
evidence).  There is no other competent opinion in the 
additional evidence that relates eye palsy to exposure to jet 
fuel or the use of steroid medication for a skin disorder, or 
to any other incident of or any other service-connected 
disability.

In short, the evidence received since the July 1984 RO 
decision that denied reopening the veterans claim of 
entitlement to service connection for an eye disorder is 
cumulative and repetitive; not competent; and/or not material 
to the question of whether a currently diagnosed eye disorder 
is related to service or to service-connected disability.  
38 C.F.R. § 3.156(a).  As no new and material evidence has 
been submitted, the July 1984 RO rating decision, which found 
that no new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for an 
eye disorder had been received, remains final.  
38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 
1991)]; 38 C.F.R. § 19.192 (1984) [38 C.F.R. § 20.1103 
(1998)].

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  As 
modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), that 
duty arises where the veteran has reported the existence of 
evidence which could serve to re-open a claim.  No such 
evidence has been identified in the instant case.  The 
veteran has generally claimed seeing large parts of my 
medical records still at the Nashville, Tennessee Veterans 
Affairs Hospital in his November 1998 statement; however, 
the multi-volume claims file contains numerous copies of VA 
records.  There is no indication that additional records 
exist or that the records seen by the veteran are other than 
originals of copies already in the claims file.  He has 
identified no specific missing documentation relevant to his 
claim.  The veterans June 1998 Board hearing has been only 
partially transcribed due to a problem with unusable tapes.  
The VA has notified the veteran of this problem and advised 
him of the right to another hearing.  The veteran, in 
correspondence received in November 1998, requested that the 
available tapes be transcribed to the point of usability.  He 
did not indicate his desire for another hearing.  Based on 
consideration of these particular facts, the VA has satisfied 
its duty to inform the veteran under 38 U.S.C.A. § 5103(a).  
See Slater v. Brown, 
9 Vet. App. 240, 244 (1996).  

With regard to the above, the Board also notes that the 
veteran and his representative have requested that an IME 
opinion be obtained in connection with the veterans claim.  
When, in the opinion of the Board, additional medical opinion 
is warranted by the medical complexity or controversy 
involved in an appeal, the Board may obtain an advisory 
medical opinion from one or more independent medical experts 
who are not employed by the VA.  See 38 U.S.C.A. § 7109 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.901(d) (1998).  The 
necessity of obtaining an IME opinion is left to the 
discretion of the Board.  Bielby v. Brown, 7 Vet. App. 260, 
269 (1994).  Absent new and material evidence warranting 
reopening of the veterans claim, there is no duty to assist, 
including obtaining such an opinion.  In a single-judge 
nonprecedential opinion, cited herein only for guidance, the 
Court held that the duty to assist does not arise until after 
the claim is well grounded.  See Savage v. Brown, No. 94-503 
(U.S. Vet. App. March 19, 1996).  Thus, without deciding on 
the merits whether an independent medical experts opinion is 
warranted, the Board finds that there is no duty to obtain 
such an opinion in this case as new and material evidence was 
not submitted to reopen the claim.

IV.  Increased Evaluation Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  The veteran 
has been examined by the VA and has submitted evidence and 
argument in support of his claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VAs Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veterans condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veterans favor.  38 C.F.R. § 4.3 (1998).

The veteran is service-connected for neurodermatitis.  
Historically that disability has been evaluated under 
Diagnostic Code 7899-7806.  38 C.F.R. § 4.27 (1998) provides 
that unlisted disabilities requiring rating by analogy will 
be coded with the first two numbers of the schedule 
provisions for the most closely related body part and 99.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.

In this case, the additional diagnostic code used in 
evaluating the veterans skin disorder is 38 C.F.R. § 4.118, 
Diagnostic Code 7806, as analogous to eczema.  See 38 C.F.R. 
§ 4.20 (1998).  Under that code, a noncompensable evaluation 
is for assignment for eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  Eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
warrants a 10 percent evaluation.  If it is accompanied by 
exudation or constant itching, extensive lesions, or marked 
disfigurement a 30 percent evaluation is for assignment.  
Eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or that is 
exceptionally repugnant warrants a 50 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7806.  The veteran is 
currently in receipt of the maximum rating available under 
Diagnostic Code 7806. 

The Board also notes as potentially relevant 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (1998), which pertains to 
disfiguring scars of the head, face or neck.  Arguably, the 
veterans neurodermatitis, which also affects his face and 
neck, could be rated analogously under Diagnostic Code 7800.  
However, the maximum evaluation under that code is also 50 
percent, unless there is evidence of tissue loss and 
cicatrization, with marked discoloration, color contrast or 
the like, in which case the 50 percent evaluation could be 
increased to 80 percent.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7800, Note.  In this case the Board has reviewed the 
results of medical examination and ongoing evaluation in 
addition to color photographs of the veterans head, face and 
neck.  There is no evidence of tissue loss, cicatrization or 
marked discoloration to warrant application of the above.

The Board further notes that evaluation of neurodermatitis 
based on skin manifestations under 38 C.F.R. § 4.118 rather 
than based on psychological factors under 38 C.F.R. §§ 4.132 
(1997), 4.130 (1998) is permissible if the major degree of 
disability is the result of skin problems, not psychiatric 
symptoms.  See 38 C.F.R. § 4.132, Note (4) (1997).  In this 
case the veterans disability has never been characterized as 
manifesting via psychiatric factors.  In fact, a review of 
psychiatric evaluations conducted in connection with his 
claims reveals the absence of any diagnosed psychiatric 
disorder.  Moreover, although nervous manifestations have 
been noted, the most recent VA examiner, in August 1996, 
stated that such were restricted to itching, scratching and 
burningphysical and not psychiatric manifestations.  See 
38 C.F.R. § 4.126(d) (1998) (when a single disability has 
been diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition); see also 38 C.F.R. 
§ 4.14 (1998).





Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation under the Schedule.  
Consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) will be discussed in 
the remand portion of this decision and not herein.  

Accordingly, service-connected neurodermatitis disseminata is 
predominantly manifested by physical symptoms of itching, 
redness and skin lesions and is currently assigned the 
maximum evaluation available under the Schedule; thus no 
higher schedular evaluation is awarded herein.  38 C.F.R. § 
4.118, Diagnostic Code 7806.


ORDER

A schedular evaluation in excess of 50 percent for service-
connected neurodermatitis disseminata is denied.

No new and material evidence having been received, the claim 
of entitlement to service connection for an eye disorder has 
not been reopened.


REMAND

In a rating decision dated in February 1975, the RO 
established service connection and assigned a 10 percent 
evaluation for lymphedema of the right ankle associated with 
post-operative fasciotomy residuals, effective August 28, 
1974.  In a final decision dated in October 1986, the Board 
denied an evaluation in excess of 10 percent for right ankle 
lymphedema with post-operative residuals of a fasciotomy.  On 
December 28, 1987, the RO received the veterans claim of 
entitlement to an increased evaluation, accompanied by 
photographs of his right ankle region.  Thereafter, in a 
rating decision dated in September 1988, the RO granted an 
increased evaluation, from 10 percent to 30 percent for right 
ankle lymphedema with post-operative residuals of a 
fasciotomy, effective December 29, 1987.  The 30 percent 
evaluation has remained in effect to date.  

The veteran is in disagreement with the effective date for 
the assignment of the 30 percent evaluation for his right 
ankle and also disagrees with the ROs subsequent denial of 
entitlement to an evaluation in excess of 30 percent for that 
disability.

With respect to the veterans claim of entitlement to an 
earlier effective date, the Board notes that he in fact 
expressed disagreement with the RO rating decision that 
assigned an effective date of December 29, 1987, for the 30 
percent evaluation.  The RO advised him of that determination 
in a letter dated September 23, 1988 and received his notice 
of disagreement in October 1988.  The RO issued a statement 
of the case on the issue of entitlement to an earlier 
effective date on October 31, 1988.  However, VA Form 1-9, 
containing the veterans substantive appeal, was not received 
until November 1, 1989.  Consistent with VA laws and 
regulations governing the timeliness of an appeal, the RO 
advised the veteran that his appeal was not timely and that 
the September 1988 RO rating decision assigning a 30 percent 
evaluation effective December 29, 1988 was therefore final.  
See 38 C.F.R. § 19.192 (1988); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.1103 (1998).  The effective date assigned is thus 
final absent clear and unmistakable error.  See 38 C.F.R. 
§§ 3.104, 3.105 (1998).

In a statement received in December 1992, the veteran again 
expressed disagreement with the effective date of the 30 
percent evaluation assigned to his right ankle disability.  
The RO, apparently interpreting the veterans claim as one of 
entitlement to a 50 percent rating retroactive to 1985, 
denied such in a rating decision dated in April 1993.  In a 
letter dated in April 1993, the RO advised the veteran that 
prior decisions pertinent to his right ankle had become final 
and could not be re-evaluated absent clear and unmistakable 
or new and material evidence.


The RO stated that there was no evidence of error at that 
time.  Later in April 1993, the veteran submitted a notice of 
disagreement with the ROs continued denial of retroactive 
benefits; he made no mention of error.  The statement of the 
case issued in May 1993 included the issue of entitlement to 
a retroactive 50 percent rating for
the veterans right ankle; that statement of the case did not 
include laws and regulations pertinent to clear and 
unmistakable error.  The veteran continued to express 
disagreement with the effective date of increased benefits in 
subsequent correspondence.

In the supplemental statement of the case issued in October 
1997, the RO included the issue of entitlement to an earlier 
effective date for the 30 percent evaluation assigned for the 
veterans service-connected right ankle disability.  Although 
the RO included the finality provision of 38 C.F.R. § 3.104, 
the supplemental statement of the case does not include the 
specific laws and regulations governing clear and 
unmistakable error under 38 C.F.R. § 3.105(a).  Moreover, the 
RO merely stated that there was no finding of a clear and 
unmistakable error being made, without noting the evidence 
considered or the reasons and bases for the decision.  Also, 
from a review of the file it is unclear if the veteran is in 
fact claiming error, and if so, what the nature of such error 
is.

In Russell v. Principi, 3 Vet.App. 310, 313-14 (1992), the 
U.S. Court of Veterans Appeals (Court) propounded a three- 
pronged test to determine whether CUE was present in a prior 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.






The Court has refined and elaborated on that test, stating 
that CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error...  
Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993).  The 
Court continued to state that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.  Id.

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo at 44; see 
also Russell, supra.

Pursuant to the provisions of 38 C.F.R. § 19.9(a) (amended 
effective Oct. 8, 1997), [i]f further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.  Accordingly, 
remand is warranted for clarification and issuance of a 
supplemental statement of the case containing laws and 
regulations pertinent to clear and unmistakable error.

Also, the veterans lymphedema of the right ankle with post-
operative residuals of a fasciotomy is currently evaluated as 
30 percent disabling.  That evaluation was assigned by the RO 
in September 1988.  The cited diagnostic code is 7199-7121, 
rating by analogy to post-phlebitic syndrome of any etiology.  
See 38 C.F.R. § 4.27.  Effective from January 12, 1998, 
substantive changes were made to the schedular criteria for 
evaluation of the cardiovascular system as set forth in 38 
C.F.R. § 4.104 which includes Diagnostic Code 7121.  See 62 
Fed. Reg. 65207-65224 (1997).  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In this case the RO has not considered the change in 
rating criteria and the veteran has not recently been 
afforded a comprehensive VA examination.  Accordingly, remand 
is warranted to ensure that he is notified of the change in 
law, and to further ensure that evaluation is based on 
comprehensive examination findings and consideration of the 
laws most favorable to his claim.  

The Board further notes that there is evidence in the claims 
file showing that the veterans skin disorder causes him to 
scratch and to have evident skin discolorations and lesions, 
which, he has testified, interfere with his employment.  He 
has also reported that although he has attended four years of 
college and/or other educational training he does not have a 
bachelors degree and his work experience is largely in the 
electrical maintenance line, work requiring exposure to 
toxins.  He has argued that he is required to miss time from 
work because of hospitalization, medial appointments and/or 
disabling symptomatology attributed to his skin disorder, 
thus, raising the question of whether he warrants 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998), and also whether he warrants TDIU benefits.  The 
Board finds that further development with respect to the 
impact of the veterans skin problems on his employment would 
be useful in this claim.  In any case, remand is necessary on 
the issue of entitlement to an increased evaluation for a 
right lower extremity disability and the issue of TDIU cannot 
be adjudicated until the remand action is completed.  Harris 
v. Derwinski, 1 Vet. App. , 183 (1991).

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for his right lower extremity 
disability.  After securing the necessary 
release, the RO should obtain any 
additional records.

2.  The RO should ascertain if any 
additional folder, e.g., a Chapter 31 
vocational rehabilitation folder, exists 
pertinent to the veteran, and if so, 
associate it with the claims folder.

3.  The RO should obtain from the Social 
Security Administration records pertinent 
to any claim filed by the veteran for 
Social Security disability benefits.

4.  The RO should request the veteran to 
provide a complete employment history, 
identifying the reasons for termination 
of various jobs, particularly his most 
recent employment.  The RO should contact 
the veterans employers during the past 
five years and request a statement as to 
the reasons for termination of 
employment, any concessions made or time 
lost due to disability, the nature of the 
disability, and the like.

5.  If indicated, the RO should afford 
the veteran a VA social and industrial 
survey to assess his day-to-day 
functioning and the impact, if any, of 
his service-connected disabilities on his 
ability to engage in gainful employment.

6.  After the above has been completed, 
to the extent possible, the RO should 
schedule the veteran for a VA 
dermatological examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner is requested 
to comment on the impact of the veterans 
neurodermatitis on his ability to 
maintain gainful employment.

7.  The RO should schedule the veteran 
for a VA an appropriate specialist 
examination to determine the nature and 
severity of his service-connected right 
ankle lymphedema, post fasciotomy.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  Any indicated testing 
should be conducted, an interpreted 
report of which should be included with 
the examination report.  The examiner is 
specifically requested to identify all 
symptomatology attributable to the 
veterans service-connected lymphedema, 
post-fasciotomy.  The examiner should 
comment on the frequency, duration and 
severity of any edema, fatigue, pain, 
stasis pigmentation, ulceration and/or 
eczema.  Insofar as is possible, the 
examiner is requested to state whether 
any evidenced ulceration, eczema-like 
symptoms or any changes in right ankle 
pigmentation are related to the veterans 
neurodermatitis and not to his right 
ankle lymphedema, post fasciotomy.  The 
examiner should comment on the impact, if 
any, of the veterans right ankle 
disability on his ability to maintain 
gainful employment, setting out any 
indicated restrictions due to such 
disability.

8.  The RO should contact the veteran and 
obtain clarification as to the specific 
nature of any claimed clear and 
unmistakable error with respect to the 
effective date assigned for the award of 
the 30 percent evaluation for his right 
ankle disability.  In any case, the RO 
should issue a supplemental statement of 
the case containing the laws and 
regulations governing clear and 
unmistakable error.  The veteran should 
be advised of the time in which to 
perfect an appeal with respect to that 
issue.

9.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the issues of 
entitlement to an increased evaluation 
for service-connected lymphedema of the 
right ankle, post fasciotomy; entitlement 
to an extraschedular evaluation for 
service-connected neurodermatitis; and 
entitlement to TDIU benefits.  Pertinent 
to the veterans right ankle disability, 
the RO should include consideration of 
schedular evaluations in effect both 
prior and subsequent to January 12, 1998.  
If any benefit sought on appeal remains 
denied for which an appeal has been 
perfected, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
containing all potentially applicable 
laws and regulations not previously 
provided, and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
